Case 3:20-cv-00017-MMH-JBT Document 29-1 Filed 06/11/20 Page 1 of 6 PageID 371




                                                         KAPIN PLLC
 M I C H A E L J. K A P I N *+                        1133 BROADWAY, SUITE 1001              TELEPHONE 212.513.0500
                                                      NEW YORK, NEW YORK 10010                FACSIMILE 866.575.5019
       ___________
 *   PROFESSIONAL CORPORATION

 + ADMITTED IN CALIFORNIA
   AND NEW YORK



                                                          June 10, 2020

 VIA EMAIL ONLY (Chambers_FLMD_Howard@flmd.uscourts.gov)
 Honorable District Judge Marcia Morales Howard
 Bryan Simpson United States Courthouse
 300 North Hogan Street
 Jacksonville, Florida 32202

 VIA EMAIL ONLY (Chambers_FLMD_Toomey@flmd.uscourts.gov)
 Honorable Magistrate Judge Joel B. Toomey
 Bryan Simpson United States Courthouse
 300 North Hogan Street
 Jacksonville, Florida 32202

                Re:              Kauffman v. Trans High Corporation and High Times Corporation
                                 Case No. 3:20-cv-00017-MMH-JBT

 Dear Judges Howard and Toomey:

        My office is local counsel to Defendants Trans-High Corporation and Hightimes Holding
 Corp. (incorrectly named in the Complaint as “High Times Holding Corporation”). I handle
 general legal matters for Defendants and am active litigation counsel in New York and California
 where I am licensed to practice law1.

          I was forwarded a copy of the Complaint in this action recently and am working on
 obtaining local Florida counsel to handle this matter on Defendants’ behalf2. This has been made
 more difficult by the COVID-19 pandemic. Specifically, my office, which is located in New York
 City, is still under a partial shutdown order issued by New York State Governor Andrew Cuomo
 (See New York Executive Order No. 202.40, which extends Covid-19 shutdowns until July 9,
 2020). My clients are located in the State of California, County of Los Angeles, where similar
 restrictions have been implemented, and I believe have just recently been lifted.

        I spoke with Plaintiff’s counsel, Mr. Darren Joel Spielman earlier today, to seek an
 extension of time for my client’s to hire local counsel. Mr. Spielman advised that Trans-High
 Corporation had not yet been served but that “High Times Holding Corporation” had been served,
 and was in default. I requested that, given the circumstances, Plaintiff agree to vacate any default
 and permit Defendants to proceed on the merits. I further offered to accept service on behalf of
 1
   I am not licensed to practice law in the State of Florida.
 2
   Plaintiff’s counsel has notified me that Defendant “High Times Holding Corporation’s” time to respond to the
 Complaint expired on June 8, 2020. While I received the Complaint a few days before this deadline, my office
 inadvertently calendared the answer due date for today, June 10, 2020.
Case 3:20-cv-00017-MMH-JBT Document 29-1 Filed 06/11/20 Page 2 of 6 PageID 372




 Honorable District Judge Marcia Morales Howard
 Honorable Magistrate Judge Joel B. Toomey
 June 10, 2020
 Page Two

 Trans-High Corporation if Plaintiff would be willing to vacate any default of Hightimes Holding
 Corp. in answering the Complaint. Plaintiff’s counsel refused promising to file a motion to enter
 default tomorrow.

         A review of the proof of service filed by Plaintiff shows that it is defective on its face.
 Plaintiff purports to have served “High Times Holdings Corporation” which doesn’t even precisely
 match the name of the party in its pleading. Attached herein as Exhibit A is a copy of Plaintiff’s
 proof of service. There is no entity named “High Times Holding Corporation” or “High Times
 Holdings Corporation.” My client is “Hightimes Holding Corp.” Attached herein as Exhibit B is
 a copy of the Delaware “Entity Details” listing for “Hightimes Holding Corp.” which is a publicly
 available record and confirms my client’s proper name. This should be grounds for this Court
 denying any request for entry of default as Plaintiff purportedly served a nonexistent entity.

          Kindly allow this correspondence to serve as Hightimes Holding Corp.’s letter motion
 request that it be permitted to appear in the action by local Florida counsel, to be appointed, and
 that its time to answer or move against the Complaint be extended to Friday, July 10, 2020, nunc
 pro tunc.

         I have made this request for a thirty (30) day timeline to appear by local Florida counsel
 and respond to the Complaint to Plaintiff’s counsel who has rejected such a request. This is
 Defendants’ first request for any such relief. Defendants wish to proceed with this matter on the
 merits.

        If you have any questions, please do not hesitate to contact our office. Thank you for your
 courtesy and attention to this matter.

                                          KAPIN PLLC



                                      Michael J. Kapin, Esq.
Case 3:20-cv-00017-MMH-JBT Document 29-1 Filed 06/11/20 Page 3 of 6 PageID 373




                       Exhibit A
Case
 Case3:20-cv-00017-MMH-JBT
      3:20-cv-00017-MMH-JBT Document
                             Document29-1 Filed05/28/20
                                      26 Filed  06/11/20 Page
                                                          Page14ofof16PageID
                                                                       PageID365
                                                                              374
Case 3:20-cv-00017-MMH-JBT Document 29-1 Filed 06/11/20 Page 5 of 6 PageID 375




                        Exhibit B
           Case 3:20-cv-00017-MMH-JBT Document 29-1 Filed 06/11/20 Page 6 of 6 PageID 376
 Delaware.gov                                                                                         Governor | General Assembly | Courts | Elected Officials | State Agencies




 Department of State: Division of Corporations
                                                                                                                                                                Allowable Characters

 HOME
                                                                                                                           Entity Details
 About Agency
 Secretary's Letter
 Newsroom
                                                                                                THIS IS NOT A STATEMENT OF GOOD STANDING
 Frequent Questions
 Related Links
 Contact Us                                                                                                    Incorporation Date /         12/2/2016
                                                           File Number:                   6236834
 Office Location                                                                                                   Formation Date:          (mm/dd/yyyy)
 SERVICES
                                                           Entity Name:                   HIGHTIMES HOLDING CORP.
 Pay Taxes
 File UCC's
 Delaware Laws Online                                      Entity Kind:                   Corporation                      Entity Type:     General
 Name Reservation
 Entity Search                                             Residency:                     Domestic                               State:     DELAWARE
 Status
 Validate Certificate
 Customer Service Survey
                                                           REGISTERED AGENT INFORMATION
 Loading...

                                                           Name:                          URS AGENTS, LLC

                                                           Address:                       614 N DUPONT HWY SUITE 210

                                                           City:                          DOVER                                County:      Kent

                                                           State:                         DE                           Postal Code:         19901

                                                           Phone:


                                                           Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                           more detailed information including current franchise tax assessment, current filing history
                                                           and more for a fee of $20.00.
                                                           Would you like     Status      Status,Tax & History Information

                                                            Submit


                                                            View Search Results                                 New Entity Search

For help on a particular field click on the Field Tag to take you to the help area.
                                                  site map | privacy |    about this site |   contact us |   translate |     delaware.gov
